DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 09/10/2017. 
Claims 2-3, 9-10, 16-17 have been cancelled. 
Claims 1, 4-8, 11-15, 18-20 are pending in this application.
Claims 1, 8, 15 have been amended in the instant application.

Claims 1, 4-8, 11-15, 18-20 are allowed.

Interview Summary
A proposed amendment was submitted for applicant’s consideration. Examiner suggested the applicant to amend the claims as shown in the Examiner’s Amendments below in order to place the application in condition for allowance.

Examiner’s Amendments
An examiners amendments to the records appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given via email by the applicants representative, Mr Kirby Turner (Reg. No 48,500) on 03/25/2021

The application has been amended as follows:

(Proposed Amendment) A method comprising:
		receiving, by a public switched telephone network (PSTN) microservice (MS), a session initiation protocol (SIP) based signaling message from a PSTN endpoint, wherein the PSTN MS initiates a WebSocket connection with a signaling engine (SE) in response to receiving the SIP based signaling message;
		acquiring, by the PSTN MS, endpoint context attribute information from the SIP based signaling message, wherein the endpoint context attribute information includes access number information corresponding to an associate endpoint (AE) that is a directed recipient of the SIP based signaling message, wherein acquiring the endpoint context attribute information includes parsing a header section of the SIP based signaling message to obtain origin and/or destination information and call type information that is used to generate the endpoint context attribute information;
		generating, by the PSTN MS, a web real time communications (WebRTC) based signaling message that includes an address identifier of the AE that is associated with the context attribute information; and
		transmitting, by the PSTN MS, the WebRTC based signaling message to the AE to initiate a call session between the PSTN endpoint and the AE.	
(Canceled)
(Canceled)	
(Original)	The method of claim 1 wherein the address identifier of the AE is acquired in response to pushing the endpoint context attribute information to an associate microservice associated with the AE via a representation state transfer (REST) application programming interface (API). 
(Original)	The method of claim 4 wherein the PSTN MS sends a join queue request to the AE in response the endpoint context attribute information is pushed via the REST API.
(Original)	The method of claim 1 wherein the PSTN MS converts the SIP signaling message to a JavaScript Object Notation (JSON) protocol signaling message that is recognized by the AE.
(Original)	The method of claim 6 wherein the JSON protocol signaling message is a conversation start request message that initiates the call session with the AE.
(Proposed Amendment) A system comprising:
a cloud communication environment (CCE) comprising at least one processor and memory; and
a public switched telephone network (PSTN) microservice (MS) stored in the memory and when executed by the at least one processor is configured to receive a session initiation protocol (SIP) based signaling message from a PSTN endpoint, wherein the PSTN MS initiates a WebSocket connection with a signaling engine (SE) in response to receiving the SIP based signaling message, acquire endpoint context attribute information from the SIP based signaling message, wherein the endpoint context attribute information includes access number information corresponding to an associate endpoint (AE) that is a directed recipient of the SIP based signaling message, wherein the PSTN MS acquires the endpoint context attribute information by parsing a header section of the SIP based signaling message to obtain origin and/or destination information and call type information that is used to generate the endpoint context attribute information, generate a Web real time communications (WebRTC) based signaling message that includes an address identifier of the AE that is associated with the context attribute information, and transmit the WebRTC based signaling message to the AE to initiate a call session between the PSTN endpoint and the AE.	
(Canceled)	
(Canceled)	
(Original)	The system of claim 8 wherein the address identifier of the AE is acquired in response to pushing the endpoint context attribute information to an associate microservice associated with the AE via a representation state transfer (REST) application programming interface (API). 
(Original)	The system of claim 11 wherein the PSTN MS sends a join queue request to the AE in response the endpoint context attribute information is pushed via the REST API.
(Original)	The system of claim 8 wherein the PSTN MS converts the SIP signaling message to a JavaScript Object Notation (JSON) protocol signaling message that is recognized by the AE.
(Original)	The system of claim 13 wherein the JSON protocol signaling message is a conversation start request message that initiates the call session with the AE.
(Proposed Amendment) A non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer controls the computer to perform steps comprising:
		receiving, by a public switched telephone network (PSTN) microservice (MS), a session initiation protocol (SIP) based signaling message from a PSTN endpoint, wherein the PSTN MS initiates a WebSocket connection with a signaling engine (SE) in response to receiving the SIP based signaling message;
		acquiring, by the PSTN MS, endpoint context attribute information from the SIP based signaling message, wherein the endpoint context attribute information includes access number information corresponding to an associate endpoint (AE) that is a directed recipient of the SIP based signaling message, wherein acquiring the endpoint context attribute information includes parsing a header section of the SIP based signaling message to obtain origin and/or destination information and call type information that is used to generate the endpoint context attribute information;
		generating, by the PSTN MS, a Web real time communications (WebRTC) based signaling message that includes an address identifier of the AE that is associated with the context attribute information; and
		transmitting, by the PSTN MS, the WebRTC based signaling message to the AE to initiate a call session between the PSTN endpoint and the AE.
(Canceled)	
(Canceled)	
(Original)	The non-transitory computer readable medium of claim 15 wherein the address identifier of the AE is acquired in response to pushing the endpoint context attribute information to an associate microservice associated with the AE via a representation state transfer (REST) application programming interface (API). 
(Original)	The non-transitory computer readable medium of claim 18 wherein the PSTN MS sends a join queue request to the AE in response the endpoint context attribute information is pushed via the REST API.
(Original)	The non-transitory computer readable medium of claim 15 wherein the PSTN MS converts the SIP signaling message to a JavaScript Object Notation (JSON) protocol signaling message that is recognized by the AE.


Claims 1-6, 9-15 are allowed


The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Bollapalli et. al (US20150280963A1) discloses Independent IMS and WebRTC communications networks are integrated via an applications server including IMS and WebRTC functionality. A user equipment device including IMS and WebRTC capability is registered via the same application server with both the IMS and WebRTC networks. The application server is configured to make a routing determination whether to route a communications session over an IMS communications path or an RTC communications path when it is determined that parallel independent paths are available. (see abstract).  

	Sayko  (US20140126714A1discloses a method for connecting a website user to a contact center agent includes: monitoring user interaction associated with the website user; receiving a call request via the website; identifying an agent or an interactive voice response based on the monitored user interaction; and establishing a communication channel supported by a web browser between the website user and the identified agent or the interactive voice response. (see abstract).  

Tarricone et al. (US20140289303A1) provides a system and method for processing communication media in a regionally distributed communication platform that includes at a first platform region, establishing a communication session comprising establishing a media communication to at least one endpoint from the first region and establishing signaling communication to a second platform region; selecting a media resource in response to a change in media processing requirements of the communication session; when the selected media resource is outside the first region, routing media communication through a media resource outside of the first region; when the media resource is available in the first region, routing media communication through the media resource of the first region; and when the media resource is outside of the second region, storing the media communication in the first region at least temporarily and tunneling a branch of the media communication to a central media service in the second region. (see abstract).

Lawson et al. (US20130128882A1) discloses method of processing telephony sessions includes: communicating with an application server using an application layer protocol; processing telephony instructions with a call router; and creating call router resources accessible through a call router Application Programming Interface (API). In another embodiment, the system for processing telephony sessions includes: a call router, a URI for an application server, a telephony instruction executed by the call router, and a call router API resource. (see abstract).

Zhu et al. (US20140222890A1) discloses a system for real-time communication signaling in a telecommunication network. The system adapts complex signaling on the server-side into simple operations towards the Web. In an embodiment the system includes a server-side web signaling engine and a client-side communication controller. The client-side communication controller provides native operating system application programming interfaces (API) and JavaScript APIs to encapsulate the signaling layer. The web signaling engine includes a controller which terminates HTTP communications with the client-side, parses, and normalizes the HTTP communications into an internal protocol suitable for communication with telecommunications network systems. The gateway system thereby provides a dedicated signaling channel for applications on the client to interact with telecommunications network services. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination:
A method comprising:
receiving, by a public switched telephone network (PSTN) microservice (MS), a session initiation protocol (SIP) based signaling message from a PSTN endpoint, wherein the PSTN MS initiates a WebSocket connection with a signaling engine (SE) in response to receiving the SIP based signaling message;
acquiring, by the PSTN MS, endpoint context attribute information from the SIP based signaling message, wherein the endpoint context attribute information includes access number information corresponding to an associate endpoint (AE) that is a directed recipient of the SIP based signaling message, wherein acquiring the endpoint context attribute information includes parsing a header section of the SIP based signaling message to obtain origin and/or destination information and call type information that is used to generate the endpoint context attribute information;
generating, by the PSTN MS, a web real time communications (WebRTC) based signaling message that includes an address identifier of the AE that is associated with the context attribute information; and
transmitting, by the PSTN MS, the WebRTC based signaling message to the AE to initiate a call session between the PSTN endpoint and the AE.
Dependent claims 4-7 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination:
A system comprising:
a cloud communication environment (CCE) comprising at least one processor and memory; and
a public switched telephone network (PSTN) microservice (MS) stored in the memory and when executed by the at least one processor is configured to receive a session initiation protocol (SIP) based signaling message from a PSTN endpoint, wherein the PSTN MS initiates a WebSocket connection with a signaling engine (SE) in response to receiving the SIP based signaling message, acquire endpoint context attribute information from the SIP based signaling message, wherein the endpoint context attribute information includes access number information corresponding to an associate endpoint (AE) that is a directed recipient of the SIP based signaling message, wherein the PSTN MS acquires the endpoint context attribute information by parsing a header section of the SIP based signaling message to obtain origin and/or destination information and call type information that is used to generate the endpoint context attribute information, generate a Web real time communications (WebRTC) based signaling message that includes an address identifier of the AE that is associated with the context attribute information, and transmit the WebRTC based signaling message to the AE to initiate a call session between the PSTN endpoint and the AE.	

Dependent claims 11-14 further limits allowed independent claim 8; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination:
A non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer controls the computer to perform steps comprising:
		receiving, by a public switched telephone network (PSTN) microservice (MS), a session initiation protocol (SIP) based signaling message from a PSTN endpoint, wherein the PSTN MS initiates a WebSocket connection with a signaling engine (SE) in response to receiving the SIP based signaling message;
		acquiring, by the PSTN MS, endpoint context attribute information from the SIP based signaling message, wherein the endpoint context attribute information includes access number information corresponding to an associate endpoint (AE) that is a directed recipient of the SIP based signaling message, wherein acquiring the endpoint context attribute information includes parsing a header section of the SIP based signaling message to obtain origin and/or destination information and call type information that is used to generate the endpoint context attribute information;
		generating, by the PSTN MS, a Web real time communications (WebRTC) based signaling message that includes an address identifier of the AE that is associated with the context attribute information; and
		transmitting, by the PSTN MS, the WebRTC based signaling message to the AE to initiate a call session between the PSTN endpoint and the AE.

Dependent claims 18-20 further limits allowed independent claim 15; therefore, they are also allowed.

Accordingly, claims 1, 4-8, 11-15, 18-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449